AMENDED AND RESTATED PROMISSORY NOTE

This is an amendment and restatement of the $200,000.00 promissory note issued
on August 26, 2013, by and between NutraFuels, Inc., a Florida corporation
formerly known as NutraFuels, LLC, a Florida limited liability company to Craig
Hetherington, an individual (the “Original Promissory Note”).  This Amended and
Restated Promissory Note (the “Amended and Restated Promissory Note”) is
effective on October 30, 2014.




FOR VALUE RECEIVED, NUTRAFUELS, Inc, a Florida corporation (the “Maker”),
promises to pay to the order of Craig Hetherington, an individual (the
“Holder”), the principal amount of two hundred thousand dollars ($200,000.00),
together with interest accrued under the Original Promissory Note but not paid
as of the date hereof shall be due and payable together with interest hereunder
on or before August 26, 2015.  At no time shall the aggregate obligation of
Maker to Holder exceed the principal sum of this Amended and Restated Promissory
Note plus accrued but unpaid interest on amounts previously received.  Maker may
at any time prior to conversion, redemption or repayment in full of this Amended
and Restated Promissory Note repay all or any part of said loans under this
Amended and Restated Promissory Note.




1. Interest.  The outstanding principal balance of this Interest shall accrue on
the outstanding principal balance of this Amended and Restated Promissory Note
at a fixed rate of  fifteen (15%) percent per annum.  Interest shall be
calculated on the basis of a 365-day year.




2.  Interest Method Of Payment; Application.  Payments (including all
prepayments) received  by Holder on this  Amended and Restated Promissory
Note shall be applied first to the payment of accrued and unpaid  interest and
only thereafter to the outstanding principal balance of this Amended and
Restated Promissory Note.




3. Conversion.  Holder  shall  have  the  right  to  convert  the outstanding
 principal  balance of and accrued  interest  on this Amended and Restated
Promissory Note, or such lesser portion thereof as Holder may elect, into Shares
("Shares") of Maker's Common Stock (the “Common Stock”) at any time unless this
Amended and Restated Promissory Note is sooner redeemed or paid in full.  In the
event that Maker undertakes a corporate restructuring this Amended and Restated
Promissory Note shall be binding upon any successor entity or assign.




Upon any conversion of this Amended and Restated Promissory Note, the sum of the
principal balance and accrued interest to be converted shall be converted into
shares of the Maker’s Common Stock (the “Conversion Shares”).  The per share
conversion price (the “Conversion Price”) shall be $1.00 per share.




Upon any conversion of this Amended and Restated Promissory Note, Holder shall
 deliver  to  Maker  at Maker's  principal  office  this  Amended and Restated
Promissory Note (or of any replacement Note), together with the written notice
of election to convert (the "Notice of  Conversion")  attached  hereto as
Exhibit A and made a part  hereof.  Conversion shall be deemed to have been
effected on the date when such delivery of the conversion
notice is actually made.  As promptly as practicable thereafter, Maker shall
issue and deliver to or upon the written order of Holder a certificate or
certificates for the number of Shares to which the Holder is entitled.  Upon
conversion of only a portion of the principal of this Amended and Restated
Promissory Note, Maker shall issue and deliver  to, or upon the written  order
of Holder, a new note in the principal amount of this Amended and Restated
Promissory Note not





converted,  which new Amended and Restated Promissory Note shall entitle the
Holder to interest  on the  principal  amount to the same extent as if the
unconverted portion of this Amended and Restated Promissory Note had not been
surrendered for conversion.  Maker covenants that all Shares, which may be
issued upon conversion, will, upon issuance, be fully paid and non-assessable
and free from all taxes, liens and charges caused or created by Maker with
respect to the issuance.




4. Prepayment.  Maker may prepay the principal and accrued interest due at any
time without penalty.




5. Notices.  All notices or other communications required or provided to be sent
by either party shall be in writing and shall be sent by: (i) by United States
Postal Service, certified mail, return receipt requested, (ii) by any nationally
known overnight delivery service for next day delivery, (iii) delivered in
person or (iv) sent by telecopier or facsimile machine which automatically
generates a transmission report that states the date and time of the
transmission, the length of the document transmitted and the telephone number of
the recipient’s telecopier or facsimile machine (with a copy thereof sent in
accordance with clause (i), (ii) or (iii) above).  All notices shall be deemed
to have been given upon receipt. All notices shall be addressed to the parties
at the addresses below:




To the Maker:  NutraFuels, Inc., 6601 Lyons Rd. L-6, Coconut Creek, FL 33073




To the Holder:  Craig Hetherington, 29 Glen Way, Cold Spring Harbor, NY 11724




6. Governing law.  This Amended and Restated Promissory Note shall be governed
by, and shall be construed and interpreted in accordance with the laws of the
State of Florida, without giving effect to the principles of conflicts of laws
thereof.




7. Entire agreement.  This Amended and Restated Promissory Note constitutes the
entire agreement between the parties with respect to the subject matter hereof
and may not be modified, amended, or changed except in writing.  




8. Benefits; binding effect.  This Amended and Restated Promissory Note shall be
for the benefit of, and shall be binding upon, the Maker and the Holder and
their respective successors and assigns.




9. Jurisdiction and venue.  Any claim or dispute arising out of, connected with,
or in any way related to this Amended and Restated Promissory Note shall be
instituted by the complaining party and adjudicated in a court of competent
jurisdiction located in Broward County, Florida.




10. Headings.  The headings contained in this Amended and Restated Promissory
Note are for reference purposes only and shall not affect in any way the meaning
or interpretation of any or all of the provisions hereof.

11. Amendment.  The effect of this Amended and Restated Promissory Note is to
amend and restate the Original Promissory Note.  This Amended and Restated
Promissory Note shall constitute a renewal, extension and modification of the
terms of the Original Promissory Note and evidences the same indebtedness that
existed under the Original Promissory Note.  To the extent that any rights,
benefits or provisions in favor of Holder existed in the Original Promissory
Note as of the date hereof, then such rights, benefits or provisions are
acknowledged to be and to continue to be effective from and after the date of
the Original Promissory Note.  The Maker and the Holder agree and acknowledge
that any and all rights, remedies and payment provisions under the Original
Promissory Note, as hereby amended





and restated, shall continue and survive the execution and delivery of this
Amended and Restated Promissory Note.  The Maker and the Holder further agree
and acknowledge that any and all amounts owing or otherwise due under or
pursuant to the Original Promissory Note immediately prior to the effectiveness
of this Amended and Restated Promissory Note shall be owing and otherwise due
pursuant to this Amended and Restated Promissory Note.  All references to the
Original Promissory Note in any agreement, instrument or document executed or
delivered in connection herewith or therewith shall be deemed to refer to this
Amended and Restated Promissory Note, as the same may be amended, restated,
supplemented or otherwise modified from time to time.




IN WITNESS WHEREOF, the undersigned have executed this Amended and Restated
Promissory Note as of the date first written above.







NutraFuels, Inc.







_____________________________

Edgar Ward, President







_____________________________

Craig Hetherington, Holder









